--------------------------------------------------------------------------------

Exhibit 10.3


99¢ ONLY STORES
2010 EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR STOCK OPTION AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the 99¢ Only Stores 2010
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Non-Employee Director Stock Option Award Agreement (this “Agreement”).


I.  NOTICE OF STOCK OPTION GRANT
 
Holder:
 
Address:


 
The above named individual (the “Holder”) has been granted an option (the
“Option”) to purchase shares of Common Stock (“Shares”) of the Company, subject
to the terms and conditions of the Plan and this Agreement, as follows:
 
Grant Number:
 
Grant Date:
 
Exercise Price per Share:  $
 
Number of Shares:
 
Type of Option:
x Non-Qualified Stock Option

 
o Incentive Stock Option
 
Expiration Date:
The tenth (10th) anniversary of the Grant Date.

 
Vesting Schedule:
Subject to accelerated vesting as set forth in this Agreement or in the Plan,
this Option shall be exercisable in whole or in part, and shall vest according
to the following vesting schedule; provided, that the Holder does not experience
a Termination of Service prior to the date such vesting is scheduled to occur:

 
This Option shall vest as to one-third (1/3) of the Shares subject to this
Option on each of the first, second, and third anniversaries of the Grant Date.
 
Option Term:
Any unexercised portion of this Option shall expire on the Expiration Date or,
if earlier, on the date provided below:

 
 
- 1 -

--------------------------------------------------------------------------------

 



 
(A)
Any unvested portion of this Option shall expire on the day immediately
following the date of the Holder’s Termination of Service for any or no reason.

 

 
(B)
Any vested portion of this Option, to the extent not previously exercised, shall
expire on the date that is three (3) years following the date of the Holder’s
Termination of Service (but in no event past the Expiration Date).

 
II.  TERMS AND CONDITIONS OF STOCK OPTION GRANT
 
1.             Grant of Option.  The Committee hereby grants to the Holder named
in Section I herein this Option to purchase the number of Shares set forth in
Section I herein, at the Exercise Price per Share set forth in Section I herein
(being not less than the Fair Market Value of a share of Common Stock on the
Grant Date), and subject to the terms and conditions of this Agreement and the
Plan, which is incorporated herein by reference.
 
If designated in Section I herein as an Incentive Stock Option, this Option is
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Code.  Nevertheless, to the extent that this Option exceeds the $100,000
limit in Section 422(d) of the Code (as further described in Section 6.2 of the
Plan) or otherwise fails to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code, this Option or portion thereof shall be
treated as a Non-Qualified Stock Option.
 
2.             Vesting Schedule.  Except as provided in Section II.3 of this
Agreement, the Option shall vest in accordance with the Vesting Schedule set
forth in Section I of this Agreement.  Any portion of the Option scheduled to
vest on a certain date or upon the occurrence of a certain condition shall not
vest in accordance with any of the provisions of this Agreement if the Holder
experiences a Termination of Service on or prior to the date such vesting is
scheduled to occur.
 
3.             Acceleration of Vesting.  The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the limitations on acceleration of
vesting set forth in the Plan.  If so accelerated, such balance or such portion
of the balance of the Option shall be considered as having vested as of the date
or upon the occurrence of the condition specified by the Committee.
 
4.             Exercise of Option.
 
(a)           Exercisability. This Option shall be exercisable only to the
extent that this Option has vested in accordance with the Vesting Schedule and
has not expired pursuant to Section I of this Agreement, and may be exercised
only in accordance with the applicable provisions of the Plan and this
Agreement.
 
(b)           Number of Shares.  This Option may be exercised in whole or in
part, with respect to any whole number of Shares up to the number of Shares
provided in Section I herein.
 
(c)           Method of Exercise.  This Option shall be exercisable by delivery
to the Company Stock Administrator of an exercise notice in the form attached
hereto as Exhibit A (the “Exercise Notice”) or such substantially similar form
as may be specified by the Committee, which shall state that the Option, or a
portion thereof, is exercised and the number of Shares with respect to which the
Option is being exercised (the “Exercised Shares”), and which shall be signed in
writing by the Holder or other person then entitled to exercise the Option or
such portion of the Option, together with full payment of the exercise price and
applicable withholding taxes to the Company with respect to the Exercised
Shares, in a manner permitted by Sections II.5 and II.6 herein.  This Option, or
portion thereof, shall be deemed to be exercised upon receipt by the Company
Stock Administrator of such fully executed Exercise Notice accompanied by full
payment of the aggregate Exercise Price and applicable withholding taxes.
 
 
- 2 -

--------------------------------------------------------------------------------

 


(d)           Additional Conditions to Issuance of Shares.  Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of this Option, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with all applicable laws and regulations and, if
applicable, the requirements of any Securities Exchange, and the Shares are
covered by an effective registration statement or applicable exemption from
registration.  Without limiting the foregoing, the Board, the Committee, or the
Company Stock Administrator may require that the Holder make such reasonable
covenants, agreements, and representations and provide such documents as the
Board, the Committee, or the Company Stock Administrator, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.
 
5.             Method of Payment.  Payment of the aggregate Exercise Price with
respect to the Exercised Shares shall be by any of the following, or a
combination thereof, at the election of the Holder:
 
(a)           Cash or check;
 
(b)           Shares issuable pursuant to the exercise of the Option, or Shares
not subject to any pledge or security interest and held for such period of time
as may be required by the Committee, in each case, having a Fair Market Value on
the date of delivery equal to the aggregate payments required; or
 
(c)           Delivery of a written or electronic notice that the Holder has
placed a market sell order with a broker with respect to Shares then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale.
 
6.           Transferability of Option. This Option may not be sold, pledged,
assigned or transferred in any manner other than to a Permitted Transferee by
will or the laws of descent and distribution or, subject to the consent of the
Committee, pursuant to a QDRO.  During the lifetime of the Holder, only the
Holder (or the personal representative of an incompetent Holder) may exercise
this Option, unless it has been disposed of pursuant to a QDRO, in which case
the beneficiary of the QDRO may exercise the Option.  After the death of the
Holder, any exercisable portion of this Option may be exercised by a Permitted
Transferee.  In the event that the Option shall be exercised by any person other
than the Holder who is permitted to exercise the Option, the Company Stock
Administrator may require, as a condition of exercise, appropriate proof of the
right of such person to exercise the Option, as determined in the sole
discretion of the Company Stock Administrator.  The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Holder.
 
 
- 3 -

--------------------------------------------------------------------------------

 


7.             Notification of Disqualifying Disposition of ISO Shares.  If the
Option granted to the Holder herein is an Incentive Stock Option, the Holder
shall give the Company Stock Administrator prompt written or electronic notice
of any disposition of Shares acquired by exercise of an Incentive Stock Option
which occurs within (a) two years from the Grant Date or (b) one year after the
date of exercise.  The Holder agrees that the Holder may be subject to
withholding by the Company or an Affiliate of the Holder’s tax withholding
liability on the compensation income recognized by the Holder with respect to
such disposition.
 
8.             Substitution of Stock Appreciation Rights.  The Committee, in its
sole discretion, shall have the right to substitute a Stock Appreciation Right
for this Option, at any time prior to or upon exercise of the Option; provided,
that such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which this Option would have been exercisable and such
Stock Appreciation Right shall have the same exercise price and the same
remaining vesting schedule and term as this Option.
 
9.             Committee Authority.  Subject to the limitations of the Plan, the
Committee shall have the power to interpret the Plan and this Agreement, and to
adopt such rules for the administration, interpretation and application of the
Plan as are not inconsistent therewith, to interpret, amend or revoke any such
rules, and to amend this Agreement in any manner not inconsistent with the Plan;
provided that the rights of the Holder are not affected adversely by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 12.9 of the Plan in order to comply with
Section 409A of the Code.  The Committee’s interpretation of the Plan, the
Option, and this Agreement and all decisions and determinations by the Committee
with respect to the Plan are final, binding, and conclusive on all parties.
 
10.           Amendment, Suspension or Termination of the Plan.  The Holder
understands that the Plan is discretionary in nature and may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee; provided that the rights of the
Holder are not affected adversely by such amendment, unless the consent of the
Holder is obtained or such amendment is otherwise permitted under Section 12.9
of the Plan in order to comply with Section 409A of the Code.
 
11.           No Stockholder Rights.  The Holder shall have none of the rights
of a stockholder with respect to Shares subject to this Option until the Holder
becomes the record owner of such Shares.
 
12.           Governing Law.  The Plan and this Agreement shall be administered,
interpreted and enforced under the internal laws of the State of California
without regard to conflicts of laws thereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 


13.           Section 409A of the Code.  The Option granted herein is intended
to be exempt from the requirements of Section 409A of the Code and this
Agreement shall be interpreted in a manner consistent with such
intent.  Notwithstanding anything to the contrary in the Plan or this Agreement,
the Holder agrees that the Holder shall be solely responsible and liable for the
satisfaction of all taxes, interest, and penalties that may be imposed on such
Holder or for such Holder’s account in connection with this Option (including
any taxes, interest, and penalties under Section 409A of the Code), and neither
the Company nor its Affiliates shall have any obligation to reimburse, indemnify
or otherwise hold such Holder harmless from any or all of such taxes, interest,
or penalties.
 
14.           No Guarantee of Continued Board Service.  THE HOLDER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THE PLAN OR THIS AGREEMENT SHALL CONFER UPON THE
HOLDER ANY RIGHT TO CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY OR ANY
AFFILIATE.
 
15.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth herein, this Agreement shall be binding
upon the Holder and his or her heirs, executors, administrators, successors, and
assigns.
 
16.           Severability.  If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or would
disqualify the Plan or this Option under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan
or this Agreement, such provision shall be stricken as to such jurisdiction, and
the remainder of this Agreement shall remain in full force and effect.
 
17.           Entire Agreement.  This Agreement, the Plan as incorporated by
reference, and the Exercise Notice constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Holder
with respect to the subject matter hereof.
 
18.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.
 
[Signature page immediately follows.]
 
 
- 5 -

--------------------------------------------------------------------------------

 


The Holder acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  The Holder has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of the Plan and this Agreement.  The Holder hereby
agrees to notify the Company upon any change in the residence address indicated
below.  The Holder further agrees to accept as binding, conclusive, and final
all decisions and determinations of the Committee upon any questions arising
under the Plan or this Agreement.
 
 
HOLDER
 
99¢ ONLY STORES
                     
By:
                     
Title:
                 
Address:
 
Address:
     
99¢ Only Stores
     
4000 Union Pacific Avenue
     
City of Commerce, CA 90023
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
99¢ ONLY STORES
2010 EQUITY INCENTIVE PLAN
STOCK OPTION EXERCISE NOTICE
 
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023


1.             Exercise of Option.  Effective as of today, ____________, the
undersigned Holder hereby elects to exercise the Holder’s Option to purchase
__________ Shares (the “Exercised Shares”) of 99¢ Only Stores (the “Company”)
under and pursuant to the 99¢ Only Stores 2010 Equity Incentive Plan (the
“Plan”) and the Stock Option Award Agreement between the Holder and the Company
dated __________ (the “Agreement”).
 
2.             Delivery of Payment.  The Holder (a) herewith delivers to the
Company the full purchase price of the Exercised Shares and any tax withholding
liability to be paid in connection with the exercise of this Option, as set
forth in the Agreement and determined by the Committee; or (b) has made other
satisfactory arrangements (as determined by the Committee) for the payment or
withholding of such purchase price and tax withholding liability.
 
3.             No Stockholder Rights.  The Holder shall have none of the rights
of a stockholder with respect to Shares subject to this Option until the Holder
becomes the record owner of such Shares.  The Exercised Shares shall be issued
to the Holder as soon as practicable after the Option is exercised.  No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in the Plan.
 
4.             Tax Consultation.  The Holder understands that the Holder may
suffer adverse tax consequences as a result of the Holder’s purchase or
disposition of the Exercised Shares.  The Holder represents that the Holder has
consulted with any tax consultants the Holder deems advisable in connection with
the purchase or disposition of the Exercised Shares and that the Holder is not
relying on the Company or its Affiliates for tax advice.
 
5.             Governing Law.  The Plan and the Agreement shall be administered,
interpreted and enforced under the internal laws of the State of California
without regard to conflicts of laws thereof.
 
6.             Entire Agreement. The Plan and the Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified adversely to the Holder’s interest without the
written consent of the Holder.
 
[Signature page immediately follows.]
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Submitted by:
 
Accepted by:
         
HOLDER
 
99¢ ONLY STORES
                     
By:
                     
Title:
                 
Address:
 
Address:
     
99¢ Only Stores
     
4000 Union Pacific Avenue
     
City of Commerce, CA 90023
 

 
 
- 2 -

--------------------------------------------------------------------------------